  Case 2:20-cv-01215-SRC Document 13 Filed 02/23/21 Page 1 of 6 PageID: 650




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                    :
LASHAWN A. DAVIS-HARRIS,            :                       Civil Action No. 20-1215 (SRC)
                                    :
                         Plaintiff, :
                                    :                                   OPINION
               v.                   :
                                    :
COMMISSIONER OF                     :
SOCIAL SECURITY,                    :
                        Defendant. :
                                    :
                                    :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Lashawn A. Davis-Harris

(“Plaintiff”) of the final decision of the Commissioner of Social Security (“Commissioner”)

determining that she was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning May 26, 2016. A hearing was held before ALJ Karen Shelton (the

“ALJ”) on June 11, 2019, and the ALJ issued an unfavorable decision on August 16, 2019.

Plaintiff sought review of the decision from the Appeals Council. After the Appeals Council

denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s final

decision, and Plaintiff filed this appeal.

                                                   1
  Case 2:20-cv-01215-SRC Document 13 Filed 02/23/21 Page 2 of 6 PageID: 651




       In the decision of August 16, 2019, the ALJ found that, at step three, Plaintiff did not

meet or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform sedentary work, with certain exertional limitations. At step four,

the ALJ also found that this residual functional capacity was not sufficient to allow Plaintiff to

perform any of her past relevant work. At step five, the ALJ determined, based on the

testimony of a vocational expert, that there are other jobs existing in significant numbers in the

national economy which the claimant can perform, consistent with her medical impairments, age,

education, past work experience, and residual functional capacity. The ALJ concluded that

Plaintiff had not been disabled within the meaning of the Act.

       On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on three grounds: 1) at step three, the ALJ’s determination is not supported by

substantial evidence; 2) at step four, the ALJ’s residual functional capacity (“RFC”)

determination is not supported by substantial evidence; and 3) at step five, the ALJ’s

determination is not supported by substantial evidence.

       Plaintiff’s arguments of error at steps three and four suffer from two principal defects: 1)

they fail to deal with the issue of the burden of proof at the first four steps of the sequential

evaluation process; and 2) they fail to deal with the harmless error doctrine. As to the burden of

proof, Plaintiff bears the burden in the first four steps of the analysis of demonstrating how his

impairments, whether individually or in combination, amount to a qualifying disability. Bowen

v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

       As to the harmless error doctrine, the Supreme Court explained its operation in a similar

procedural context in Shinseki v. Sanders, 556 U.S. 396, 409 (2009), which concerned review of


                                                   2
  Case 2:20-cv-01215-SRC Document 13 Filed 02/23/21 Page 3 of 6 PageID: 652




a governmental agency determination. The Court stated: “the burden of showing that an error is

harmful normally falls upon the party attacking the agency’s determination.” Id. In such a

case, “the claimant has the ‘burden’ of showing that an error was harmful.” Id. at 410.

        Plaintiff thus bears the burden, on appeal, of showing not merely that the Commissioner

erred, but also that the error was harmful. At the first four steps, this requires that Plaintiff also

show that, but for the error, she might have proven her disability. In other words, when

appealing a decision at the first four steps, if Plaintiff cannot articulate the basis for a decision in

her favor, based on the existing record, she is quite unlikely to show that an error was harmful.

It is not enough to show the presence of an error. Pursuant to Shinseki, Plaintiff bears the

burden of proving that she was harmed by this error. Plaintiff’s brief, however, fails to

recognize this. Instead of demonstrating that any alleged error was material and prejudicial,

Plaintiff argues only that the ALJ erred. At steps three and four, Plaintiff bears the burden of

proof of disability; on appeal, Shinseki requires, additionally, that Plaintiff show that an error

was harmful. None of Plaintiff’s arguments are even directed to satisfying the requirements of

Shinseki. Since Plaintiff, on appeal, must demonstrate that an error was harmful, but has failed

to do so, the Court concludes that Plaintiff has not satisfied the requirements of Shinseki.

        As to the ALJ’s step three determination, that Plaintiff does not meet the requirements of

any Listing, the subheading in Plaintiff’s brief asserts that the decision at step three is not

supported by substantial evidence. This is followed by several paragraphs that contend that the

ALJ did not explain the step three decision well enough. At the end, there is a concluding

paragraph that restates the assertion that the determination is not supported by substantial

evidence.


                                                   3
  Case 2:20-cv-01215-SRC Document 13 Filed 02/23/21 Page 4 of 6 PageID: 653




       Plaintiff’s brief refers only to the ALJ’s determination at step three that Plaintiff does not

meet the requirements of Listing 1.04. The ALJ wrote a concise but very detailed, specific

explanation of the basis for the determination that Plaintiff did not meet the requirements of

Listing 1.04A, B, or C. (Tr. 30.) The Court finds that the ALJ explained the decision

sufficiently to allow a meaningful review. Plaintiff does not challenge any particular element of

the ALJ’s explanation, nor demonstrate that the ALJ erred, not argue that Plaintiff was harmed

by a particular error. Plaintiff has not met the requirements of Shinseki as to step three.

       Similarly, as to the RFC determination at step four, Plaintiff points to a few things that

she believes were not explained well enough, and then questions whether anyone could

reasonably believe treating physician Dr. Kazmi’s assessment of improvement following

surgery, and asserts that the objective evidence cited by the ALJ demonstrates the opposite of

what the ALJ found.

       The Court observes that, as to Plaintiff’s back problems at step four, the ALJ wrote a very

detailed analysis of the evidence that is almost seven single-spaced pages long. Plaintiff’s brief

simply does not engage with the analysis that the ALJ conducted. Plaintiff appears to concede

that the ALJ gave greatest weight to the opinions of physicians who did not treat Plaintiff, and

shows some awareness that, because Plaintiff filed her claim after March 27, 2017, the old rules

for the weighting of the opinions of treating physicians have changed significantly, and that the

new rules stated in 20 C.F.R. § 404.1520(c) do not give the opinions of treating physicians any

preference.

       In short, the ALJ wrote a very detailed analysis of the evidence that Plaintiff’s brief does

not engage with. Plaintiff has not attempted to articulate a challenge to the weighting of the


                                                 4
  Case 2:20-cv-01215-SRC Document 13 Filed 02/23/21 Page 5 of 6 PageID: 654




medical opinions under the new Regulation, 20 C.F.R. § 404.1520(c). Plaintiff has not

demonstrated that the ALJ erred, not argued that Plaintiff was harmed by a particular error.

Plaintiff has not met the requirements of Shinseki as to step four.

       Plaintiff next argues that the ALJ’s determination at step five is not supported by

substantial evidence. Plaintiff concedes that the vocational expert testified that there are three

jobs in the national economy that Plaintiff is able to perform, but argues that these three jobs “do

not exist in the real world.” (Pl.’s Br. 32.) Plaintiff’s brief does give reasons why Plaintiff

believes the jobs do not really exist. This argument cannot succeed because it asks this Court to

reweigh the evidence, which it may not do.

       This Court reviews the Commissioner’s decisions under the substantial evidence

standard. This Court must affirm the Commissioner’s decision if it is “supported by substantial

evidence.” 42 U.S.C. §§ 405(g), 1383(c)(3); Stunkard v. Sec’y of Health and Human Services,

841 F.2d 57, 59 (3d Cir. 1988); Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”    Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence “is more than a mere scintilla of

evidence but may be less than a preponderance.”      McCrea v. Comm’r of Soc. Sec., 370 F.2d

357, 360 (3d Cir. 2004). The reviewing court must consider the totality of the evidence and

then determine whether there is substantial evidence to support the Commissioner’s decision.

See Taybron v. Harris, 667 F.2d 412, 413 (3d Cir. 1981).

       Plaintiff asks this Court to reweigh the evidence, which it may not do. The Third Circuit

has held:


                                                 5
  Case 2:20-cv-01215-SRC Document 13 Filed 02/23/21 Page 6 of 6 PageID: 655




       A federal court’s substantial-evidence review is “quite limited.” Rutherford v.
       Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). A court may not weigh the evidence
       or substitute its own findings for the Commissioner’s. Monsour Med. Ctr. v.
       Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986). [Plaintiff's] arguments amount to
       a request to reweigh the evidence and review the Commissioner's findings and
       decision de novo.

Davern v. Comm'r of Soc. Sec., 660 Fed. Appx. 169, 173-74 (3d Cir. 2016). See also Williams

v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992) (“Neither the district court nor this court is

empowered to weigh the evidence or substitute its conclusions for those of the fact-finder.”) In

the instant case, Plaintiff asks this Court to review the step five determination de novo and to

reweigh the evidence, which it may not do. This Court is authorized only to review the decision

under the substantial evidence standard. 42 U.S.C. § 405(g) (“The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive.”) Plaintiff has done no more here than offer attorney argument that this Court

should substitute its findings for the Commissioner’s. This cannot succeed.

       Plaintiff has failed to persuade this Court that the ALJ erred in the decision, or that she

was harmed by any errors. This Court finds that the Commissioner’s decision is supported by

substantial evidence and is affirmed.



                                                            s/ Stanley R. Chesler
                                                         STANLEY R. CHESLER, U.S.D.J.
Dated: February 23, 2021




                                                 6
